Per Curiam.
The mandamus was granted at a special term, and could be granted only at a court. Code, §§ 2068, 2069. Undoubtedly the proper mode for a court to act, or, rather,‘to express its acts, is by an order entered in its records; but the entering of such an order is a clerical duty. Frequently an order is granted in open court, and it may be a day or two before-the formal order is entered in the clerk’s records, and the court would not set aside the order for the neglect of the clerk to enter it. So in this case the proper course would have been to enter an order; but, as that is a clerical duty, we ought not to set aside the mandamus for the clerk’s neglect. The proper order may now be entered nunc pro tune, and thus the proper record of the action of the court will be preserved. The order denying the motion is-affirmed, with $10 costs and printing disbursements, and with leave to relator to enter nunc pro tune the proper order.